Citation Nr: 0830914	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  05-36 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently rated as 30 percent 
disabling.

2.  Entitlement to an increased rating for a low back 
disability, currently rated as 20 percent disabling.

3.  Entitlement to an increased rating for the residuals of a 
shell fragment wound to the left calf and ankle, currently 
rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to April 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claims for increased ratings for PTSD, a low back 
disability, and the residuals of a shell fragment wound to 
the left calf and ankle.  In August 2006, the veteran 
testified before the Board.  The Board remanded the claims 
for additional development in July 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

Although the Board regrets the delay, additional development 
is needed prior to further disposition of the claims.

The notice requirements of the relevant law require VA to 
notify the veteran of what information or evidence is 
necessary to substantiate the claim; what subset of the 
necessary information or evidence, if any, the claimant is to 
provide; and what subset of the necessary information or 
evidence, if any, the VA will attempt to obtain.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159 (2007); Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

For a claim for increased compensation, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that VA notify the claimant that to 
substantiate a claim the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant.  Additionally, 
the claimant must be notified that should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based upon the nature of the 
symptoms of the condition for which disability compensation 
is being sought, their severity and duration, and their 
impact upon employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit, or ask VA to 
obtain, that are relevant to establishing entitlement to 
increased compensation, to include competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Here, a review of the claims folder shows that sufficient 
notice has not been sent to the veteran.  The RO provided the 
veteran with notice letters in March 2006 and September 2007.  
The notice letters did not specifically notify the veteran 
that he should provide evidence of the effect that worsening 
disabilities had on his employment and daily life (such as a 
specific measure or test).  The letters also did not notify 
the veteran that should an increase in disability be found, a 
disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the of the symptoms of the condition 
for which the disability compensation is being sought, 
including their severity and duration, and their impact on 
employment and daily life.  Thus, on remand the RO should 
provide corrective notice.  

Next, VA treatment records are outstanding.  VA treatment 
records dated from June 2007 to February 2008 have been 
associated with the file.  In correspondence received from 
the veteran in April 2008, he requested that VA obtain his 
treatment records from the Phoenix, Arizona VA Medical 
Center.  No additional records, however, were obtained 
following the receipt of the veteran's request.  As treatment 
records dated from October 2003 to June 2007, and since 
February 2008 have not been associated with the claims file, 
and the veteran has indicated that he received VA treatment 
during these periods, additional VA treatment records are 
outstanding.  Because these may include records that are 
pertinent to the veteran's claims, they are relevant and 
should be obtained.  38 C.F.R. § 3.159(c)(2) (2007); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Finally, VA's duty to assist includes a duty to provide a 
medical examination or obtain a medical opinion where it is 
deemed necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2007); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  In numerous 
written statements, the veteran has alleged that his service-
connected PTSD, low back, and shell fragment wound 
disabilities have increased in severity since the date of the 
last VA examinations.  The veteran was last afforded VA 
examinations in October 2004.  VA's duty to assist includes 
the conduct of a thorough and comprehensive medical 
examination.  Robinette v. Brown, 8 Vet. App. 69 (1995).  
When available evidence is too old for an adequate evaluation 
of the veteran's current condition, VA's duty to assist 
includes providing a new examination.  Weggenmann v. Brown, 5 
Vet. App. 281 (1993).  Although the veteran's last VA 
examinations are not necessarily stale, the veteran has 
indicated that his conditions have worsened since the date of 
the latest examinations.  Because there may have been a 
significant change in the veteran's conditions, the Board 
finds that new examinations are in order.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with notice that 
complies with the requirements of 
Vazquez-Flores v. Peak, 22 Vet. App. 37 
(2008).  Specifically, the notice should 
advise the veteran that to substantiate 
his claims for increased ratings, he 
should provide, or ask VA to obtain, 
medical or lay evidence demonstrating a 
worsening or increased severity of the 
disability and the effect that worsening 
has on his employment and daily life.  
Also advise the veteran that if an 
increase in disability is found, a 
disability rating will be determined by 
applying relevant Diagnostic Codes, based 
on the nature of the symptoms of the 
condition for which disability 
compensation is being sought, the 
severity and duration, and the impact 
upon employment and daily life.  In 
addition, provide examples of the types 
of medical and lay evidence that the 
veteran may submit or ask VA to obtain 
that are relevant to establishing 
entitlement to increased compensation, to 
include competent lay statements 
describing symptoms, medical and 
hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.

2.  Obtain and associate with the 
claims file records from the Phoenix, 
Arizona, VA Medical Center dated from 
October 2003 to June 2007, and since 
February 2008.

3.  After obtaining VA treatment 
records dated since October 2003, 
schedule the veteran for a VA 
psychiatric examination to determine 
the current severity of his PTSD.  The 
claims folder should be made available 
to and reviewed by the examiner, and 
the examination report should reflect 
that the claims folder was reviewed.

4.  After obtaining VA treatment 
records dated since October 2003, 
schedule the veteran for a VA 
orthopedic examination to determine the 
current severity of his low back and 
shell fragment wound disabilities.  The 
examiner should also make findings as 
to the current severity of any scarring 
associated with the shell fragment 
wound.  The claims folder should be 
made available to and reviewed by the 
examiner, and the examination report 
should reflect that the claims folder 
was reviewed.

5.  Then, readjudicate the claims.  If 
any action remains adverse to the 
veteran, issue a supplemental statement 
of the case and allow the appropriate 
time for response.  Then, return the 
case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

